 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN KEITH BRIM,                                 No. 2:19-cv-1682 JAM KJN P
12                      Petitioner,
13          v.                                         ORDER
14   PAUL THOMPSON,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 23, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. On October 17, 2019,

23   petitioner was granted a thirty day extension of time to file objections. Petitioner has not filed

24   objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ////
                                                       1
 1             1. The findings and recommendations filed September 23, 2019, are adopted in full;

 2             2. This action is dismissed without prejudice.

 3             3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

 4   § 2253.

 5
     DATED: January 23, 2020
 6
                                                     /s/ John A. Mendez____________               _____
 7

 8                                                   UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
